Milonas, J. P., Wallach and Smith, JJ., concur.
Order, Family Court, New York County, entered March 24, 1992, reversed, on the law, the petition reinstated and the matter remanded to the Family Court to consult with the North Carolina courts in accordance with Domestic Relations Law § 75-g (3) to determine, among other matters, the status of the pending appeal in that State and the extent to which the two States can cooperate in this matter, and, after such consultations, for further appropriate proceedings to settle the custody of the child, without costs and without disbursements. Motion to strike portions of respondent Regina P.’s brief as dehors the record granted only to the extent of deeming any references to material dehors the record stricken, without costs.